Order entered October 14, 1965, reducing alimony, unanimously modified, on the law and on the facts, to the extent of granting plaintiff counsel fees inclusive of appeal in the sum of $250, and disbursements, and, as so modified, affirmed, without costs or disbursements. The legal services were necessary to oppose defendant’s application to modify the judgment of separation by reducing the alimony therein provided and plaintiff accordingly was entitled to counsel fees.
Concur — Breitel, J. P., McNally, Stevens and Eager, JJ.